UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTER ENDED March 31, 2014 COMMISSION FILE NO. 000-30202 FORM 10-Q mPhase Technologies, Inc. (Exact name of registrant as specified in its charter) NEW JERSEY 22-2287503 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) , NORWALK, CT 06854-1711 (Address of principal executive offices) (Zip Code) (203) 838-2741 ISSUER’S TELEPHONE NUMBER INDICATE BY CHECK MARK WHETHER THE REGISTRANT (1) HAS FILED ALL REPORTS REQUIRED TO BE FILED BY SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, DURING THE PRECEDING 12 MONTHS (OR FOR SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORT), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. YESx NO o THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE REGISTRANT’S CLASSES OF COMMON STOCK AS OF May 12, 2,057,971,661 SHARES, ALL OF ONE CLASS OF $. mPHASE TECHNOLOGIES, INC. INDEX PAGE PART I FINANCIAL INFORMATION 3 Item 1 Consolidated Balance Sheets June 30, 2013and March 31, 2014 (Unaudited) 3 Unaudited Consolidated Statements of Operations-Three Months Ended March 31, 2013 and 2014 and from October 2, 1996 (Date of Inception) to March 31, 2014 4 Unaudited Consolidated Statements of Operations-Nine Months Ended March 31, 2013 and 2014 and from October 2, 1996 (Date of Inception) to March 31, 2014 5 Unaudited Consolidated Statement of Changes in Shareholders’ Equity (Deficit) Nine Months Ended March 31, 2014 6 Unaudited Consolidated Statements of Cash Flows-Nine Months Ended March 31, 2013 and 2014 and from October 2, 1996 (Date of Inception) to March 31, 2014 7 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures about Market Risk 32 Item 4 Controls and Procedures 32 PART II OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 39 Item 4. (Removed and Reserved) 39 Item 5. Other Information 39 Item 6 Exhibits and Reports on Form 8-K 39 Signature Page 40 mPHASE TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Balance Sheets June 30, March 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Inventory Prepaid and other current assets TOTAL CURRENT ASSETS $ $ Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Due to related parties Accrued Wages Officers - Notes payable, related parties Short term notes Current Portion, Long term convertible debentures Current Portion, Long term debt - TOTAL CURRENT LIABILITIES $ $ OTHER OBLIGATIONS CONVERTIBLE TO EQUITY- (Note 3) Convertible debt derivative liability Long term portion of Convertible debentures, net of discount of $0 and $0 on June 30, 2013 andMarch 31, 2014, respectively COMMITMENTS AND CONTINGENCIES -(Note 4) STOCKHOLDERS' DEFICIT Common stock, par value $.001, 6,000,000,000and 18,000,000,000 shares authorized, 5,071,165,583 and 9,011,971,661 shares issued and outstanding at June 30, 2013 and March 31, 2014, respectively Additional paid in capital Deferred Compensation ) - Deficit accumulated during development stage ) ) Less-Treasury stock, 13,750 shares at cost ) ) TOTAL STOCKHOLDERS' DEFICIT $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 mPHASE TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) October 2, 1996 (Date of For the Three Months Ended Inception) March 31, March 31, March 31, REVENUES $ $ $ COSTS AND EXPENSES Cost of Sales Research and Development (including non-cash stock related charges of $0, $0 and $205,733for the three months ended March 31, 2013 & 2014 and inception to date respectively) General and Administrative (including non-cash stock related charges of$42,463, $126,340 and $19,878,511 for the three months ended March 31, 2013 & 2014 and inception to date respectively) Depreciation and Amortization TOTAL COSTS AND EXPENSES OPERATING LOSS $ ) $ ) $ ) OTHER INCOME (EXPENSE) Interest (Expense) Net Reparation, Impairment and Other Income (Expense) ) - ) Net Credits (Charges) related to Convertible Debt ) ) ) TOTAL OTHER INCOME (EXPENSE) $ ) $ ) ) Loss From Continuing Operations, before Income Taxes $ ) $ ) $ ) Loss From Discontinued Operations, Net of Income Taxes of $0 in2013 and 2014, offset by benefit from tax loss carryforwardsof $0 in2013 and 2014 (including non-cash stock related charges of $0, $0 and $ 57,515,718for thethree months ended March 31, 2013 & 2014 and inception to date respectively) - - ) Income Taxes - - - NetLoss $ ) $ ) $ ) Basic Net loss per share from: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) Diluted Net loss per share from: Continuing Operations N/A N/A Discontinued Operations N/A N/A Weighted Average Number of Shares Outstanding; Basic Diluted N/A N/A The accompanying notes are an integral part of these consolidated financial statements. 4 mPHASE TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) October 2, 1996 (Date of For the Nine Months Ended Inception) March 31, March 31, March 31, REVENUES $ $ $ COSTS AND EXPENSES Cost of Sales Research and Development (including non-cash stock related charges of $0, $0 and $205,733for the nine months ended March 31, 2013 & 2014 and inception to date respectively) General and Administrative (including non-cash stock related charges of$127,389, $179,260 and $19,878,511 for the nine months ended March 31, 2013 & 2014 and inception to date respectively) Depreciation and Amortization TOTAL COSTS AND EXPENSES OPERATING LOSS $ ) $ ) $ ) OTHER INCOME (EXPENSE) Interest (Expense) Net Reparation, Impairment and Other Income (Expense) ) 0 ) Net Charges related to Convertible Debt ) ) TOTAL OTHER INCOME (EXPENSE) Loss From Continuing Operations, before Income Taxes $ ) $ ) $ ) Loss From Discontinued Operations, Net of Income Taxes of $0 in2013 and 2014offset by benefit from tax loss carryforwards of $0 in 2013 and 2014 (including non-cash stock related charges of $0, $0 and $57,515,718 for the nine months ended March 31,2013 & 2014 and inception to date respectively) - - ) Income Taxes - - - Net Loss $ ) $ ) $ ) Net loss per share from: Continuing Operations-Basic $ ) $ ) Discontinued Operations-Basic $ ) $ ) Continuing Operations-Diluted N/A N/A Discontinued Operations-Diluted N/A N/A Weighted Average Number of Shares Outstanding; Basic Diluted N/A N/A The accompanying notes are an integral part of these consolidated financial statements. 5 mPHASE TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD FROM JULY 1, 2, 2014 (Unaudited) Common Stock Additional DeficitAccumulated during the Shareholders' $.001 Par Treasury Paid in Deferred Development (Deficit) Shares Value Stock Capital Compensation Stage Equity Balance July 1, 2013 $ $ ) $ $ ) $ ) $ ) Issuance of Common Stock to accredited investors in private placements, including 171,128,375 shares issued to finders, net of $41,500 cash fees ) Issuance of Common Stock for services Conversions of Convertible Debentures plus accrued interest ) Amortization of deferred stock compensation Common Stock issued to cover the exercise of Put advances under Equity Line of Credit, net of $500 transacion fees Cancellation of shares previously issued to officers ) ) - Issuance of shares and warrants for Convesions of Officers' loans and Cancellation of accrued wages Net loss for the nine months ended March 31, 2014 ) ) Balance March 31, 2014 $ $ ) $ $
